Citation Nr: 0412951	
Decision Date: 05/19/04    Archive Date: 05/25/04

DOCKET NO.  03-15 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
bilateral knee disorder.  

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder, and if so, whether service connection 
is warranted. 

3.  Entitlement to an evaluation in excess of 10 percent for 
mechanical low back disorder.

4.  Entitlement to a compensable evaluation for facial scars.


REPRESENTATION

Veteran represented by:	Mississippi State Veterans 
Affairs Board




ATTORNEY FOR THE BOARD

L. J. Driever, Counsel


INTRODUCTION

The veteran had active service from November 1990 to November 
1995.  His claims come before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.

In a VA Form 9 (Appeal to Board of Veterans' Appeals) and a 
letter received at the RO in May 2003, and July 2003, 
respectively, the veteran requested a Board hearing at the RO 
and a videoconference hearing with the Board.  In 
September 2003, the RO contacted the veteran by telephone for 
clarification regarding which type of hearing he preferred.  
By then, the veteran had already failed to report to a 
scheduled local hearing.  During that conversation, the 
veteran withdrew his request for a videoconference hearing.  
The Board thus deems this case ready for appellate review 
pursuant to 38 C.F.R. § 20.702(d), (e) (2003).  

The Board REMANDS the following issues to the RO via the 
Appeals Management Center in Washington, DC:  whether new and 
material evidence has been received to reopen a claim of 
entitlement to service connection for a bilateral knee 
disorder, entitlement to service connection for a psychiatric 
disorder, and, entitlement to an evaluation in excess of 10 
percent for mechanical low back disorder.  VA will notify the 
veteran and his representative if they are required to take 
further action with regard to these claims.  




FINDINGS OF FACT

1.  VA provided the veteran adequate notice and assistance 
with regard to the claims decided herein.

2.  The RO last denied the veteran entitlement to service 
connection for a nervous disorder in an unappealed rating 
decision dated in May 1996.

3.  The evidence received since May 1996 was not previously 
submitted to agency decisionmakers, relates to an 
unestablished fact necessary to substantiate the claim, is 
neither cumulative, nor redundant of the evidence of record 
at the time of the last prior final denial, and raises a 
reasonable possibility of substantiating the claim.

4.  The veteran has four facial scars ranging in size from 
one millimeter to one centimeter, two of which are 
hyperpigmented and dimpled, none of which results in visible 
or palpable tissue loss, adherence, gross distortion or 
asymmetry of features, and none of which is symptomatic or 
causes any functional limitation.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for a psychiatric 
disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2003).

2.  The criteria for a 10 percent evaluation, and no more, 
for facial scars have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.3, 4.7, 4118, Diagnostic Codes 7800, 
7803, 7804, 7805 (2001 & 2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) and codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003).  The 
VCAA applies to the issues currently on appeal to the Board.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  With regard to the veteran's claim to 
reopen a previously denied claim of entitlement to service 
connection for a psychiatric disorder, VA has not so 
complied.  Specifically, VA has not provided the veteran the 
recently amended regulations pertinent to claims to reopen.  
Regardless, given the favorable reopening of this claim 
herein, the Board's decision to proceed in adjudicating 
whether new and material evidence has been received does not 
prejudice the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).  With regard to the merits of the 
veteran's claim of entitlement to service connection for a 
psychiatric disorder, appellate consideration is deferred 
pending additional action outlined in the REMAND following 
this decision.  With respect to the veteran's claim of 
entitlement to an increased evaluation for facial scars, 
however, VA has strictly complied with the provisions of the 
VCAA such that the Board may proceed to adjudicate that 
claim.

A.  Duty to Notify

The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  See Pelegrini v. Principi, 17 Vet. 
App. 412 (2004).  The Court also discussed four notice 
elements:  

	1.  Notice of the information and evidence not of record 
that is necessary to substantiate the claim;
	2.  Notice of the information and evidence that VA will 
seek to provide;
	3.  Notice of the information and evidence the claimant 
is expected to provide;
 	and,
	4.  A request to the claimant to provide VA with all 
relevant evidence and argument pertinent to the claim at 
issue.

Id. at 14.  

In a letter dated in April 2002, the RO notified the veteran 
of the VCAA and VA's newly-expanded duties to notify and 
assist, indicated that it was developing his claims pursuant 
to the latter duty, requested the veteran to send to the RO 
any pertinent evidence he had to support his claims, 
particularly, medical evidence establishing that a service-
connected disability had worsened to such an extent it 
warranted the payment of a greater evaluation, and indicated 
that it would assist the veteran in obtaining and developing 
all pertinent evidence provided he identified the source or 
sources of the evidence.  The RO requested the veteran to 
sign the enclosed forms authorizing the release of his 
records from private treatment providers.  The RO noted that 
it had already obtained evidence in support of the veteran's 
claim, including service medical records.  The RO explained 
that it was required to make reasonable efforts to assist the 
veteran in obtaining all pertinent evidence, including 
medical records, employment records, and records from federal 
agencies, but that ultimately, it was the veteran's 
responsibility to ensure the RO's receipt of all pertinent 
information. 

The content of this notice considered in conjunction with the 
content of other documents sent to the veteran while his 
appeal was pending reflect compliance with the express 
requirements of the law as found by the Court in Pelegrini.  
As previously indicated, the VCAA notice informed the veteran 
of the evidence and information needed to support his claims.  
It also indicated that VA would assist the veteran in 
obtaining all outstanding evidence, but that alternatively, 
the veteran should submit any pertinent evidence he had to 
support his claims.  In addition, in a rating decision dated 
June 2002, a letter informing the veteran of that decision, a 
statement of the case issued in April 2003, and a 
supplemental statement of the case issued in August 2003, the 
RO again notified the veteran of the information and evidence 
needed to substantiate his claims, the reasons for which his 
claims had been denied, and the evidence it had considered in 
denying those claims, and provided him all regulations 
pertinent to his claim, including those governing VA's duties 
to notify and assist, and ratings of skin disorders, which 
include scars.  See 38 U.S.C.A. §§ 5102, 5103 (West 2002).

The RO sent the aforementioned notice before initially 
deciding the veteran's claim in June 2002.  The timing of 
this notice thus complies with the express requirements of 
the law as found by the Court in Pelegrini v. Principi, 17 
Vet. App. at 420-22 (2004) (holding, in part, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits).  

B.  Duty to Assist

VA has made reasonable efforts to identify and obtain 
relevant records in support of the veteran's claims.  38 
U.S.C.A.§ 5103A (a), (b) and (c) (West 2002).  In particular, 
the RO secured and associated with the claims file all 
evidence the veteran identified as being pertinent to his 
claims, including service medical records and VA treatment 
records.  As well, the RO conducted medical inquiry in an 
effort to substantiate those claims.  Specifically, the RO 
afforded the veteran VA examinations of his facial scars, 
during which examiners addressed the existence and severity 
of such scars.  38 U.S.C.A.§ 5103A(d) (West 2002). 

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate his 
claims."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc) (observing that the VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant); Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993) (holding that when the 
Board addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the appellant 
has been given adequate notice to respond and, if not, 
whether he has been prejudiced thereby).  The Board thus 
finds that VA has done everything reasonably possible to 
notify and assist the veteran and that the record is ready 
for appellate review.   

II.  Analysis of Claims

A.  Claim to Reopen - Psychiatric Disorder

The RO previously denied the veteran's claim of entitlement 
to service connection for a psychiatric disorder (then 
claimed as a nervous disorder) in rating decisions dated 
March 1996 and May 1996.  The RO based its last denial on 
findings that the service medical records were negative for 
complaints of, or treatment for, a psychiatric condition, and 
on VA examination, the veteran exhibited no symptoms 
sufficient to satisfy a psychiatric diagnosis.  The RO 
considered the veteran's service medical records and a VA 
examination report in support of the veteran's claim.

In a letter dated May 1996, the RO notified the veteran of 
the rating decision, which included denials of other issues, 
and of his appellate rights with regard to that decision.  
Thereafter, the veteran appealed some, but not all of the 
issues the RO denied in the May 1996 rating decision.  The 
issues the veteran appealed did not include entitlement to 
service connection for a nervous disorder.  The May 1996 
rating decision denying that issue is thus final.  38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.103, 20.302, 
20.1103 (1995).

The veteran attempted to reopen his claim for service 
connection for "neurosis" by written statement received in 
March 2002.  (Thereafter, the Board recharacterized this 
condition as a "psychiatric disorder" because the RO 
considered all psychiatric symptomatology in denying the 
veteran's claim, including symptomatology secondary to 
psychosis.)  A claim that is the subject of a prior final 
denial may be reopened if new and material evidence is 
received with respect to that claim.  Once a claim is 
reopened, the adjudicator must review it on a de novo basis, 
with consideration given to all of the evidence of record.  
38 U.S.C.A. § 5108 (West 2002); Evans v. Brown, 9 Vet. App. 
273 (1996).  For claims filed prior to August 29, 2001, new 
and material evidence means evidence not previously submitted 
to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  

For claims filed on or after August 29, 2001, as is the case 
here, new evidence means existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
existing evidence that, by itself or when considered with the 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative, nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 66 
Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (codified at 38 
C.F.R. § 3.156(a) (2003)).   



The evidence that is considered to determine whether new and 
material evidence has been received is the evidence 
associated with the claims file since the last final 
disallowance of the appellant's claim on any basis.  Evans, 9 
Vet. App. at 273.  This evidence is presumed credible for the 
purposes of reopening a appellant's claim, unless it is 
inherently false or untrue or, if it is in the nature of a 
statement or other assertion, it is beyond the competence of 
the person making the assertion.  Duran v. Brown, 7 Vet. App. 
216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992). 

The evidence that has been associated with the claims file 
since the RO's May 1996 rating decision, or last final 
disallowance, includes VA treatment records, VA examination 
reports, and written statements of the veteran and his 
representative.  The Board finds that this evidence is new as 
it was not previously submitted to agency decisionmakers.  
The Board also finds that this evidence is material because, 
by itself or when considered with the previous evidence of 
record, it relates to an unestablished fact necessary to 
substantiate the claim.  This new and material evidence is 
neither cumulative, nor redundant of the evidence of record 
at the time of the last prior final denial, and it raises a 
reasonable possibility of substantiating the claim.  
Specifically, the VA treatment records and VA examination 
reports indicate that, since May 1996, the veteran has been 
diagnosed with a psychiatric disorder.  The absence of this 
type of evidence formed the basis of the RO's last denial of 
the veteran's claim for service connection for a nervous 
disorder.  

Having determined that new and material evidence has been 
submitted, the Board may reopen the veteran's previously 
denied claim of entitlement to service connection for a 
psychiatric disorder.  The Board may not, however, decide 
this claim on its merits until additionally indicated notice 
and development is accomplished, as set out in the REMAND.

B.  Claim for an Increased Evaluation - Facial Scars

The veteran seeks an increased evaluation for his facial 
scars on the basis that the noncompensable evaluation now 
assigned his scars does not accurately reflect the severity 
of his symptomatology.  

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2003).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7.  

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found.  In other words, the evaluations may be "staged."  
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  In 
other cases, the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

In this case, the RO has evaluated the veteran's facial scars 
as noncompensably disabling pursuant to 38 C.F.R. § 4.118, 
Diagnostic Code 7805.  Effective August 30, 2002, the 
criteria for rating skin disabilities, which include scars 
evaluated under Diagnostic Code 7805, were amended.  See 67 
Fed. Reg. 49,590 (July 31, 2002).  In a statement of the case 
issued in April 2003, the RO cited the amended regulations 
and considered the veteran's claim for an increased 
evaluation pursuant to both the former and revised criteria 
for rating scars.  

Prior to August 30, 2002, scars disfiguring the head, face or 
neck were to be rated under Diagnostic Code 7800.  Under that 
code, a zero percent evaluation was assignable for slight 
scars disfiguring the head, face or neck.  A 10 percent 
evaluation was assignable for moderate, disfiguring scars.  A 
30 percent evaluation was assignable for severe, disfiguring 
scars, especially if producing a marked and unsightly 
deformity of the eyelids, lips or auricles.  38 C.F.R. § 
4.118, Diagnostic Code 7800 (2001).

Scars that resulted from burns were to be rated under 
Diagnostic Codes 7801 and 7802.  Diagnostic Code 7801 
provided that a 10 percent evaluation was assignable for a 
third degree burn of an area or areas exceeding 6 square 
inches (38.7 cm. squared).  A 20 percent evaluation was 
assignable for a third degree burn of an area or areas 
exceeding 12 square inches (77.4 cm. squared).  38 C.F.R. § 
4.118, Diagnostic Code 7801 (2001).  Diagnostic Code 7802 
provided that a 10 percent evaluation was assignable for a 
second-degree burn of an area or areas approximating 1 square 
foot (0.1 m. squared). 38 C.F.R. § 4.118, Diagnostic Code 
7802 (2001).

Scars, other than of the head, face, or neck and which were 
not the result of burns, were to be rated under Diagnostic 
Codes 7803 to 7805.  Under Diagnostic Code 7803, a 10 percent 
evaluation was assignable for scars, superficial, poorly 
nourished, with repeated ulceration.  38 C.F.R. § 4.118, 
Diagnostic Code 7803 (2001).  

Under Diagnostic Code 7804, a 10 percent evaluation was 
assignable for scars, superficial, tender and painful on 
objective demonstration.  38 C.F.R. § 4.118, Diagnostic Code 
7804 (2001).  The 10 percent evaluation was to be assigned 
when the requirements were met even though the location may 
have been on the tip of a finger or toe, and the evaluation 
was not to exceed the amputation value for the limited 
involvement.  38 C.F.R. § 4.118, Diagnostic Code 7804, Note 
(2001).  

Under Diagnostic Code 7805, other types of scars were to be 
rated based on limitation of function of the part affected.  
38 C.F.R. § 4.118, Diagnostic Code 7805 (2001).  

As of August 30, 2002, disfigurement of the head, face or 
neck is to be rated under Diagnostic Code 7800.  Under that 
code, a 10 percent evaluation is assignable when one 
characteristic of disfigurement appears.  A 30 percent 
evaluation is assignable when there is visible or palpable 
tissue loss and either gross distortion or asymmetry of one 
feature or paired set of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips), or; with 
two or three characteristics of disfigurement.  38 C.F.R. § 
4.118, Diagnostic Code 7800 (2003).  The eight 
characteristics of disfigurement include: scar 5 or more 
inches (13 or more cm.) in length; scar at least one-quarter 
inch (0.6 cm.) wide at widest part; surface contour or scar 
elevated or depressed on palpation; scar adherent to 
underlying tissue; skin hypo- or hyper-pigmented in an area 
exceeding six square inches (39 sq. cm.); skin texture 
abnormal (irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 sq, cm.); underlying soft 
tissue missing in an area exceeding six square inches (39 sq. 
cm); skin indurated and inflexible in an area exceeding six 
square inches (39 sq. cm).  38 C.F.R. § 4.118, Diagnostic 
Code 7800, Note (1) (2003).  

Scars, other than of the head, face, or neck, which are deep 
or cause limited motion, are to be rated under Diagnostic 
Code 7801.  That code provides that a 10 percent evaluation 
is assignable for such scars when the area or areas exceed 6 
square inches (39 sq. cm.).  A 20 percent evaluation is 
assignable when the area or areas exceed 12 square inches (77 
sq. cm.).  38 C.F.R. § 4.118, Diagnostic Code 7801 (2003).  
Scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with § 4.25 of this part.  A deep scar is one 
associated with underlying soft tissue damage.  38 C.F.R. § 
4.118, Diagnostic Code 7801, Note (1), (2) (2003).

Scars, other than of the head, face, or neck, which are 
superficial and do not cause limited motion, are to be rated 
under Diagnostic Code 7802.  That code provides that a 10 
percent evaluation is assignable for area or areas of 144 
square inches (929 sq. cm.) or greater.  38 C.F.R. § 4.118, 
Diagnostic Code 7802 (2003).  Scars in widely separated 
areas, as on two or more extremities or on anterior and 
posterior surfaces of extremities or trunk, will be 
separately rated and combined in accordance with § 4.25 of 
this part.  A superficial scar is one not associated with 
underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic 
Code 7802, Note (1), (2) (2003).

Under Diagnostic Code 7803, a 10 percent evaluation is 
assignable for scars that are superficial and unstable.  38 
C.F.R. § 4.118, Diagnostic Code 7803 (2003).  An unstable 
scar is one where, for any reason, there is frequent loss of 
covering of skin over the scar.  A superficial scar is one 
not associated with underlying soft tissue damage.  38 C.F.R. 
§ 4.118, Diagnostic Code 7803, Note (1), (2) (2003).  

Under Diagnostic Code 7804, a 10 percent evaluation is 
assignable for scars that are superficial and painful on 
examination.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2003).  
A 10 percent evaluation will be assigned for a scar on the 
tip of a finger or toe even though amputation of the part 
would not warrant a compensable evaluation. (See § 4.68 of 
this part on the amputation rule.)  38 C.F.R. § 4.118, 
Diagnostic Code 7804, Note (2) (2003).  

Other types of scars are to be rated based on limitation of 
function of affected part.  38 C.F.R. § 4.118, Diagnostic 
Code 7804 (2003).  

Based on this criteria and the evidence discussed below, the 
Board finds that the veteran's facial scar disability picture 
more nearly approximates the revised criteria for a 10 
percent evaluation.  

During active service, in January 1994, the veteran underwent 
an evaluation of the hyperpigmented areas on his face, 
including his nose and cheeks, and neck.  He was referred to 
plastic surgery, where an examiner noted two scars, including 
a pit scar in the nasal area secondary to a laceration 
sustained after a jump.  The examiner also noted that these 
scars were causing no functional disturbance, but that the 
veteran wished to have the surgery done for cosmetic reasons.  
The veteran planned, but was unable, to undergo the surgery 
in September 1994.  In June 1995, the veteran reported a 
spontaneous improvement in the scars without specific 
treatment.  An examiner noted that the facial scars, which 
reportedly resulted from burns secondary to hot radiator 
fluid, caused no functional loss, but were amenable to 
improvement through surgery.  The veteran planned, but did 
not subsequently undergo, such surgery.  

Since discharge, the veteran has sought treatment for 
complaints associated with the scars on his face.  In 
addition, he has undergone VA examinations, during which 
examiners evaluated the severity of those scars.  During a VA 
outpatient visit in January 1996, he reported that he never 
underwent the cosmetic surgery he planned in service and 
wished to know if anything could be done regarding his facial 
scars.  The examiner noted four facial scars, two of which 
were one centimeter in size, one of which measured two 
centimeters and another of which was one and a quarter 
centimeter by three-quarter centimeters.  The veteran 
inquired about the possible repair of his facial scars in May 
1996.  The examiner referred him to plastic surgery, and in 
June 1996, an examiner in that department found no evidence 
of hypertrophy or keloid and noted that surgery was not 
indicated.  

During a VA examination conducted in March 1996, the veteran 
reported that his scars resulted from a small puncture wound 
he sustained when he landed on a stick during a parachute 
jump and from a burn he experienced from hot radiator liquid.  
The examiner noted a six millimeter by five millimeter scar 
near the nose on the right cheek, which was slightly 
indented, but not adherent to underlying structures, a six 
millimeter by four millimeter scar involving the right cheek, 
and a one centimeter by eight millimeter scar just below the 
second scar.  The examiner noted that all of the scars were 
flat, nontender, and nonadherent.  He indicated that the 
veteran had two other facial scars that were not related to 
service.  

During a VA scars examination conducted in May 2002, the 
examiner noted four scars:  one to the right of the nose, 
which was five millimeters in circumference; another lateral 
to the upper lip on the right, which was one centimeter by 
one centimeter and rather amorphous, flat and slightly 
hyperpigmented; another that was one millimeter in diameter 
and slightly dimpled to the right of the right eye; and 
another that was just medial to the left eyebrow above the 
nose, which was one millimeter and slightly dimpled and 
hyperpigmented.  The examiner noted that all of the scars 
were nontender, not associated with any chronic skin changes, 
and cosmetic in appearance.  He indicated that they did not 
affect any function of the muscle or cause any sensory loss.  
Photographs confirm these findings.  

The above evidence establishes that, since the veteran was 
discharged from service, he has been shown to have four 
facial scars ranging in size from one millimeter to one 
centimeter, two of which are hyperpigmented and dimpled, but 
none of which is symptomatic or causes functional limitation.  
Based on the fact that the largest scar measures one 
centimeter by eight millimeters to one centimeter, one 10 
percent evaluation is assignable under the revised criteria 
for rating scars.  As previously indicated, under those 
criteria, a 10 percent evaluation is assignable if the 
evidence establishes one characteristic of disfigurement of 
the face.  One such characteristic is a scar that is at least 
one-quarter inch in size, 0.6 centimeters at the widest part.  

An evaluation in excess of 10 percent may not be assigned 
pursuant to the former or revised criteria for rating scars, 
however, as the scars have not been shown to involve severe 
disfigurement of the face, encompass an area or areas 
exceeding 12 square inches, or limit the function of the 
veteran's face or head.  Rather, examiners have indicated 
that the scars do not warrant plastic surgery, despite the 
veteran's requests for such; are no more than one centimeter 
in size; do not result in any loss of tissue or adherence; 
and do not affect the veteran's ability to function.  The 
scars also have not been shown to produce more than one 
characteristic of disfigurement.  Examiners have instead 
consistently indicated that they are flat and non-adherent.  
Moreover, although an examiner noted that two of the scars 
are hyperpigmented, he also indicated that the area of the 
hyperpigmentation was far less than 39 square centimeters.  
As such, the criteria for an evaluation in excess of 10 
percent have not been met.

Based on the foregoing, the Board concludes that the revised 
criteria for a 10 percent evaluation, and no more, under 
Diagnostic Code 7100 have been met.  The Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 4.3, 4.7.


ORDER

The claim of entitlement to service connection for a 
psychiatric disorder is reopened; to that extent only the 
appeal is granted.

A 10 percent evaluation for facial scars, and no more, is 
granted subject to statutory and regulatory provisions 
governing the payment of monetary benefits.




REMAND

As previously indicated, the VCAA provides that VA must 
notify a claimant of the information needed to substantiate 
his claim and assist him in obtaining and fully developing 
all of the evidence relevant to that claim.  In this case, VA 
has not strictly complied with the VCAA by providing the 
veteran adequate notice regarding the claims being remanded.  

While this appeal was pending, the regulations governing 
ratings of disabilities of the musculoskeletal system, 
specifically, diseases and injuries of the spine, were 
amended, effective September 26, 2003.  See 68 Fed. Reg. 
51,454 (August 27, 2003).  To date, the RO has not 
considered the applicability of the former and revised 
criteria for rating diseases and injuries of the spine to 
the veteran's claim for an increased evaluation for a back 
disorder.  On remand, the RO should do so consistent with 
governing legal authority.

In addition, as noted above, the veteran's application to 
reopen a claim of entitlement to service connection for a 
bilateral knee disorder was received subsequent to August 
29, 2001, the effective date of regulatory amendments 
pertaining to the reopening of claims.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified at 38 C.F.R. § 3.156(a) 
(2003).  To date, the RO has not considered this amended 
regulation in support of the veteran's claim to reopen.  As 
such, remand for additional notice and RO consideration is 
necessary to avoid prejudicing the veteran.

Finally, the veteran asserts that there is a link between a 
current psychiatric disorder and his period of active 
service.  He argues that he developed psychiatric problems in 
service secondary to the stress of being a paratrooper, or to 
personal harassment experienced when he was unable to jump 
and indicates that his symptoms have continued to date.  

Service medical records reflect that on separation the 
veteran indicated that he had had frequent trouble sleeping, 
depression or excessive worry, and nervous trouble.  When 
queried by the examiner, he elaborated by reporting that he 
felt stress from work and noise in the barracks and 
occasionally felt guilty about the loss of a close 
stepbrother.  The examiner evaluated the veteran's 
psychiatric status as normal and gave the veteran the number 
of a mental health support group for those suffering a loss 
in the family.  After service, the first documented 
psychiatric complaints are shown in January 1996 records, 
within a year after discharge.  Examiners attributed the 
veteran's complaints to paranoid ideations, without 
identifying a formal diagnosis.  VA treatment records dated 
since 2003, and a report of a VA mental disorders examination 
conducted in June 2003, establish that the veteran currently 
has a psychiatric disorder that has been diagnosed as 
delusional disorder.  The claims file does not, however, 
contain any competent medical opinion as to the date of onset 
or etiology of the veteran's psychiatric disability, to 
include any opinion as to whether the veteran manifested a 
psychosis to a compensable degree within a year of his 
discharge from service.  As such, remand to obtain an opinion 
as to the etiology of the veteran's psychiatric disability is 
indicated.

Accordingly, this case is REMANDED for the following:

1.  The RO should review the claims file 
and ensure that any additional 
notification or development action 
required by the VCAA and its implementing 
regulations is completed.  Such action 
should include informing the veteran and 
his representative of the recently amended 
regulations governing ratings of diseases 
and injuries of the spine and claims to 
reopen filed on or after August 29, 2001, 
and of all evidence needed to support the 
claims remanded herein, and indicating 
whether the veteran should submit such 
evidence or whether the RO will obtain and 
associate such evidence with the claims 
file.  The RO should afford the veteran 
and his representative an opportunity to 
respond to this notice by submitting 
evidence or information or by identifying 
evidence to be obtained and then take 
appropriate follow-up steps to assist the 
veteran in obtaining all identified 
evidence.

2.  The RO should schedule the veteran 
for a VA psychiatric examination.  The 
complete claims file must be provided to 
the examiner and review of such should be 
reflected in the completed examination 
report.  The examiner is requested to 
identify all current psychiatric 
diagnoses and to provide an opinion as to 
whether it is more likely than not or 
less likely than not that each diagnosed 
psychiatric disability had its onset 
during or is otherwise related to active 
service.  The examiner is requested to 
include a discussion as to whether the 
veteran's complaints, as documented 
during the initial post-service year, are 
attributable to any currently diagnosed 
psychosis.  The rationale for all 
opinions reached should be provided.

3.  Once all notification and development 
required under the VCAA is completed, the 
RO should readjudicate the veteran's 
claims based on a consideration of all of 
the evidence of record and pursuant to 
the former and revised criteria for 
rating diseases and injuries of the spine 
and the recently amended regulation 
governing claims to reopen.  If the RO 
denies either benefit sought on appeal, 
it should provide the veteran and his 
representative a supplemental statement 
of the case and an opportunity to respond 
thereto.  

Thereafter, subject to current appellate procedure, the RO 
should return this case to the Board for further 
consideration, if in order.  By this REMAND, the Board 
intimates no opinion as to the ultimate disposition of the 
appeal.  No action is required of the veteran unless he 
receives further notice.  He does, however, have the right to 
submit additional evidence and argument on the matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369, 
372 (1999).

The law requires that these claims be afforded the RO's 
expeditious treatment.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes) (providing that all claims 
that are remanded by the Board or by the Court for additional 
development or other appropriate action must be handled 
expeditiously); see also VBA's Adjudication Procedure Manual, 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03 (directing 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court).



	                     
______________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



